                                                              United States Bankruptcy Court
                                                              Middle District of Pennsylvania
In re:                                                                                                                 Case No. 20-03254-HWV
Jeremie M. Thomas                                                                                                      Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0314-1                                                  User: AutoDocke                                                             Page 1 of 2
Date Rcvd: Nov 09, 2020                                               Form ID: 309I                                                             Total Noticed: 17
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 11, 2020:
Recip ID                   Recipient Name and Address
db                     +   Jeremie M. Thomas, 1435 2nd Ave., York, PA 17403-1947
5372441                +   Barrington Bank/wintru, 9700 Higgings Avenue, Rosemont, IL 60018-4796
5372442                +   Donna L. Suereth, 3170 Starlight Dr., York, PA 17402-9238
5372443                +   Home Dream Realty and Property Mana, 754 Warrenton Road, Suite 113 #242, Fredericksburg, VA 22406-1098
5372444                +   Mr. Cooper, Attn: Bankruptcy, 8950 Cypress Waters Blvd, Coppell, TX 75019-4620
5372450                +   Office of Attorney General, Financial Enforcement, Section, Stra, Harrisburg, PA 17120-0001
5372445                +   Sofi Lending Corp, Attn: Bankruptcy, 375 Healdsburg Avenue Suite 280, Healdsburg, CA 95448-4151
5372451                +   U.S. Department of Justice, PO Box 227, Ben Franklin Station, Washington, DC 20044-0227
5372453                    United States Attorney, PO Box 11754, Harrisburg, PA 17108-1754

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: jmh@johnhyamslaw.com
                                                                                        Nov 09 2020 19:05:00      John Matthew Hyams, Law Offices of John M.
                                                                                                                  Hyams, 2023 N 2nd St, Harrisburg, PA 17102
tr                     + Email/Text: dehartstaff@pamd13trustee.com
                                                                                        Nov 09 2020 19:06:00      Charles J DeHart, III (Trustee), 8125 Adams
                                                                                                                  Drive, Suite A, Hummelstown, PA 17036-8625
ust                    + Email/Text: USTPRegion03.HA.ECF@USDOJ.GOV
                                                                                        Nov 09 2020 19:05:00      United States Trustee, 228 Walnut Street, Suite
                                                                                                                  1190, Harrisburg, PA 17101-1722
5372448                    Email/Text: ra-li-occ-esbkpt-hbg@pa.gov
                                                                                        Nov 09 2020 19:05:00      Bureau of Employer Tax Operations, PO Box
                                                                                                                  68568, Harrisburg, PA 17106
5372449                    EDI: IRS.COM
                                                                                        Nov 09 2020 23:58:00      Internal Revenue Service, PO Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
5372452                    Email/Text: RVSVCBICNOTICE1@state.pa.us
                                                                                        Nov 09 2020 19:05:00      PA Department of Revenue, Department 280946,
                                                                                                                  Attn:Bankruptcy, Harrisburg, PA 17128-0946
5372446                    EDI: USAA.COM
                                                                                        Nov 09 2020 23:58:00      USAA Federal Savings Bank, Pob 47504, San
                                                                                                                  Antonio, TX 78265
5372447                + EDI: WFFC.COM
                                                                                        Nov 09 2020 23:58:00      Wells Fargo Bank NA, Mac F823f-02f, Po Box
                                                                                                                  10438, Des Moines, IA 50306-0438

TOTAL: 8


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities




        Case 1:20-bk-03254-HWV Doc 10 Filed 11/11/20 Entered 11/12/20 00:25:51                                                                       Desc
                             Imaged Certificate of Notice Page 1 of 4
District/off: 0314-1                                              User: AutoDocke                                                       Page 2 of 2
Date Rcvd: Nov 09, 2020                                           Form ID: 309I                                                       Total Noticed: 17

in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 11, 2020                                        Signature:          /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 9, 2020 at the address(es) listed
below:
Name                              Email Address
Charles J DeHart, III (Trustee)
                                  TWecf@pamd13trustee.com

John Matthew Hyams
                                  on behalf of Debtor 1 Jeremie M. Thomas jmh@johnhyamslaw.com
                                  acb@johnhyamslaw.com,kef@johnhyamslaw.com;hyamsjr90415@notify.bestcase.com

United States Trustee
                                  ustpregion03.ha.ecf@usdoj.gov


TOTAL: 3




        Case 1:20-bk-03254-HWV Doc 10 Filed 11/11/20 Entered 11/12/20 00:25:51                                                            Desc
                             Imaged Certificate of Notice Page 2 of 4
Information to identify the case:

                       Jeremie M. Thomas                                                       Social Security number or ITIN:      xxx−xx−4366
Debtor 1:
                                                                                               EIN: _ _−_ _ _ _ _ _ _
                       First Name    Middle Name     Last Name

Debtor 2:                                                                                      Social Security number or ITIN: _ _ _ _
(Spouse, if filing)    First Name    Middle Name     Last Name                                 EIN: _ _−_ _ _ _ _ _ _

United States Bankruptcy Court:     Middle District of Pennsylvania                                Date case filed for chapter:            13     11/6/20

Case number:          1:20−bk−03254−HWV

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                            9/19


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                   About Debtor 1:                                                        About Debtor 2:
1. Debtor's full name                              Jeremie M. Thomas

2. All other names used in the
   last 8 years
                                                   1435 2nd Ave.
3. Address                                         York, PA 17403
                                                   John Matthew Hyams                                                     Contact phone 717−520−0300
4. Debtor's  attorney
   Name and address
                                                   Law Offices of John M. Hyams
                                                   2023 N 2nd St                                                          Email: jmh@johnhyamslaw.com
                                                   Harrisburg, PA 17102

5. Bankruptcy trustee                              Charles J DeHart, III (Trustee)                                       Contact phone 717 566−6097
     Name and address                              8125 Adams Drive, Suite A
                                                   Hummelstown, PA 17036                                                 Email: dehartstaff@pamd13trustee.com

6. Bankruptcy clerk's office                                                                                              Hours open:
     Documents in this case may be filed                                                                                  Monday − Friday 9:00 AM to 4:00 PM
     at this address.                              Ronald Reagan Federal Building
     You may inspect all records filed in          228 Walnut St, Rm 320
                                                   Harrisburg, PA 17101−1737                                              Contact phone (717) 901−2800
     this case at this office or online at
      www.pacer.gov.
                                                                                                                          Date: 11/9/20
                                                                                                                                  For more information, see page 2
Receiving Court Issued Orders and Notices by E−Mail: (1) Anyone can register for the Electronic Bankruptcy Noticing program at ebn.uscourts.gov.
(2) Only Debtors can register for DeBN (Debtor's Electronic Bankruptcy Noticing) by filing a DeBN Request form (www.pamb.uscourts.gov/debn−form),
with the Clerk of Court. Both options are FREE and allow the clerk to quickly send you Court Issued Orders and Notices by E−Mail.




Official Form 309I                                          Notice of Chapter 13 Bankruptcy Case                                                    page 1




    Case 1:20-bk-03254-HWV Doc 10 Filed 11/11/20 Entered 11/12/20 00:25:51                                                                                  Desc
                         Imaged Certificate of Notice Page 3 of 4
Debtor Jeremie M. Thomas                                                                                                     Case number 1:20−bk−03254−HWV

7. Meeting of creditors                                                                                            Location:
   Debtors must attend the meeting to     December 17, 2020 at 09:00 AM                                            341 meeting by video conference, further
   be questioned under oath. In a joint                                                                            details will be provided to you
   case, both spouses must attend.
   Creditors may attend, but are not      The meeting may be continued or adjourned to a later date. If
   required to do so.                     so, the date will be on the court docket.

                                              *** Valid photo identification and proof of social security
                                                                number are required ***
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 2/15/21
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following    You must file:
   deadlines.                              • a motion if you assert that the debtors are not entitled to receive a discharge
                                             under U.S.C. § 1328(f), or

                                           • a complaint if you want to have a particular debt excepted from discharge
                                             under 11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 1/15/21
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 5/5/21
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file a
                                           proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                           example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                           right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                         The debtor has not filed a plan as of this date. A copy of the plan and a notice of the hearing on confirmation will
                                          be sent separately.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
                                           questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed
                                           to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt.
                                           You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law
                                           does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If
                                           you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion. The bankruptcy clerk's office must receive the objection by the deadline to object to
                                           exemptions in line 8.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                    page 2




    Case 1:20-bk-03254-HWV Doc 10 Filed 11/11/20 Entered 11/12/20 00:25:51                                                                            Desc
                         Imaged Certificate of Notice Page 4 of 4
